Citation Nr: 1526056	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction of a disability rating for diabetes mellitus, type II, from 40 percent to 20 percent, effective October 15, 2010, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which reduced the disability rating for diabetes mellitus, type II, from 40 percent to 20 percent, effective October 15, 2010, and denied entitlement to TDIU.  

In December 2013, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO reduced the Veteran's rating for diabetes mellitus, type II, from 40 percent to 20 percent, effective October 15, 2010.  The 40 percent disability rating for the diabetes mellitus, type II disability had been in effect for 5 years.  The overall compensation paid to the Veteran was not affected; however, the medical evidence does not show an improvement in the disability or an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

2.  The Veteran's service-connected disabilities consist of post-traumatic stress disorder (PTSD) (current rating of 50 percent); diabetes mellitus, type II (current rating of 40 percent); right lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 20 percent); left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 20 percent); right upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 10 percent); left upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 10 percent); coronary artery disease, secondary to diabetes mellitus, type II (current rating of 10 percent); erectile dysfunction, secondary to diabetes mellitus, type II (current rating of zero percent); tinnitus (current rating of 10 percent); and bilateral hearing loss (current rating of zero percent); with a combined total rating of 90 percent from August 24, 2010.

3.  The Veteran has two years of high school education and worked as a mail handler and equipment operator for the U.S. Postal Service.

4.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience from August 24, 2010.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected diabetes mellitus, type II from 40 percent to 20 percent effective October 15, 2010, was not proper, and the 40 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2014).

2.  Resolving doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims in full, the claims are substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


II.  Rating Reduction

Law and Regulations

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e).  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344 specify, however, that ratings on account of diseases subject to temporary or episodic improvement, such as psychiatric disorders, will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).  A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that the record establishes that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Analysis

In this case, the reduction was based on an October 2010 VA examination.  In the examination, the Veteran reported that he was diagnosed with diabetes mellitus in 1985 and started on insulin 2 years prior to the examination, along with oral medication.  He complained of polyuria and polydipsia.  He had no anal pruritus or loss of strength, no history of hospitalization for diabetic ketoacidosis (DKA) or hypoglycemia, and no inpatient or outpatient treatment for DKA or hypoglycemia.  The Veteran also reported numbness, tingling, and burning sensations in his bilateral upper and lower extremities, for which he is service-connected.  The examiner stated that the Veteran had no restrictions of activities to avoid hypoglycemia, but that he had restrictions of activities from diabetes and had limited walking because of peripheral neuropathy.  The examiner also reported that the Veteran followed a low carbohydrate diet, his weight has been stable, and that he followed up with his diabetic provider every 3 months for the diabetes mellitus, type II.  A urinalysis was negative for protein.  The Veteran's glucose level was 236 and his hemoglobin A1c level was 7.1 percent.  The examiner opined that the Veteran's diabetes was under fair control.

The September 2011 rating decision states that the increase from 20 percent to 40 percent was based on a July 2005 VA examination report, which was misinterpreted in the prior rating decision that had assigned the higher 40 percent rating.

In the July 2005 VA examination, the Veteran reported that he took glipizide 5 mg and metagormin 500 mg daily.  He also reported that he tried to adhere to an American Diabetes Association (ADA) diet, and his weight had been stable since diagnosis.  The Veteran denied any hospitalizations for diabetes, including hyperglycemia or hypoglycemia, and stated that he saw his physician every month for diabetes care.  The examiner stated that the diabetes had limited the Veteran's activities.  Urinalysis was within normal limits, glucose level was 223, and hemoglobin A1c was 8.2 percent.

In October 2011, the Veteran's private physician, Dr. N.L., submitted a letter stating that the Veteran's diabetes is uncontrolled.  Dr. N.L. stated that the Veteran takes basal insulin, Levemir, the dose of which was increasing due to poor glucose control.  In addition, the Veteran was advised to adhere to a strict diabetic diet and to avoid any strenuous activities to achieve better glucose control and hemoglobin A1c within an acceptable level.

In December 2014, the Veteran's pharmacist, Dr. L.A., increased his insulin to 70 units in the morning and 75 units in the evening before his meals.  Dr. L.A. also stated that the Veteran should continue to restrict carbohydrates in his diet and to follow the restricted exercise plan as recommended by his primary care physician.

The Board finds that the medical evidence does not show an improvement in the diabetes mellitus, type II.  Urinalysis was normal in both examinations, glucose levels were between 223 and 236, and hemoglobin A1c was 7.1 percent to 8.2 percent.  Moreover, the July 2005 examination report is silent for report of polyuria and polydipsia, but the Veteran complained of polyuria and polydipsia in the October 2010 examination.  The Veteran also started on insulin at some time between the two examinations, and in October 2011, the insulin dose was increasing due to the diabetes being uncontrolled.

The Board also finds that the medical evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The July 2005 examiner indicated that the Veteran had limitation of activities and the October 2010 examiner stated that the Veteran had no restrictions of activities to avoid hypoglycemia, but that he had restrictions of activities from diabetes and had limited walking because of peripheral neuropathy.  As such, both examiners agreed that the Veteran had restrictions or limitations of activities due to diabetes.  In addition, Dr. N.L. stated that the Veteran was told to avoid any strenuous activities to achieve better glucose control and a better level of hemoglobin A1c.  

Furthermore, there is no evidence that the Veteran's ability to function under the ordinary conditions of life and work improved after the July 2005 examination.  Rather, the Veteran quit working as a mail handler for the U.S. Postal Service in 2009, which he contends was due in part to the diabetes mellitus, type II.  At the time of the July 2005 examination, the Veteran was still employed as a mail handler.  

As such, the Board finds that the September 2011 rating decision was improper and is void ab initio.  Accordingly, the 40 percent evaluation for diabetes mellitus, type II is restored.
 

III.  TDIU

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a) . 

Analysis

The Veteran contends that he quit working on October 31, 2009 due to his service-connected PTSD, diabetes mellitus, type II, coronary artery disease, and peripheral neuropathy.  He asserts that his body was breaking down from diabetes and he was getting violent at work so he left before he got fired.  See the August 2010 statement; November 2010 VA PTSD examination.

The Veteran's service-connected disabilities consist of post-traumatic stress disorder (PTSD) (current rating of 50 percent); diabetes mellitus, type II (current rating of 40 percent); right lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 20 percent); left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 20 percent); right upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 10 percent); left upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II (current rating of 10 percent); coronary artery disease, secondary to diabetes mellitus, type II (current rating of 10 percent); erectile dysfunction, secondary to diabetes mellitus, type II (current rating of zero percent); tinnitus (current rating of 10 percent); and bilateral hearing loss (current rating of zero percent); with a combined total rating of 90 percent from August 24, 2010.  Thus, the percentage requirements of § 4.16(a) are met throughout the period on appeal.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran has two years of high school education, and worked for 36 years as a mail handler and equipment operator for the U.S. Postal Service before he quit in October 2009.  See the August 2010 TDIU application; September 2011 Request for Employment Information response.

After thorough review, the Board finds that the evidence is in relative equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude him from securing and following substantially gainful employment consistent with his educational and work background.

The Veteran had a VA examination for his peripheral neuropathy in October 2010.  The Veteran reported feeling tingling, numbness, and paresthesia of the bilateral upper and lower extremities.  He stated that the symptoms had been getting progressively worse for the last 5 years, and that he has cramps in his hands and pain in his feet that can be so severe that he cannot walk.  He further stated that he could not perform his duties at work, including lifting mail and picking up boxes, due to decreased strength.  The examiner reported that the Veteran's right lower extremity had moderate peripheral neuropathy, his left lower extremity had mild to moderate peripheral neuropathy, and his bilateral upper extremities had mild peripheral neuropathy.  The examiner opined that the Veteran may be able to do sedentary desk jobs without heavy lifting or prolonged periods of standing. 

Similarly, the October 2010 VA diabetes mellitus examiner opined that the Veteran's diabetes would render him unemployable for physical labor, but that he would be employable for a sedentary position.

Finally, in November 2010, the Veteran had a VA PTSD examination.  The Veteran reported that he retired from his job in October 2009 because his body was breaking down and he was getting violent at work, so he left before he got fired.  He stated that he used to work nights, by himself in the farthest part of the building, but his troubles started when management decided to have people work with him approximately 2 years prior to the examination.  The examiner opined that the change in the Veteran's work environment exacerbated his PTSD symptoms and he became more irritable, angry, and anxious.  The examiner further opined that the Veteran's anger and inability to work with other people were causing significant deficiencies in occupational and social functioning, specifying that there was a less than 50 percent chance that the Veteran would be able to obtain gainful employment as a result of his PTSD symptoms.  

There is probative evidence that establishes that the Veteran's service-connected diabetes mellitus, peripheral neuropathy, and PTSD cause significant occupational impairment.  The Veteran's diabetes and peripheral neuropathy prevent him from engaging in heavy lifting and prolonged standing, and the VA PTSD examiner indicated that the PTSD caused the Veteran to have significant deficiencies in occupational and social functioning, with a less than 50 percent chance of obtaining gainful employment due to the PTSD symptoms.  The combination of these restrictions, then, are sufficient to establish that the Veteran is unable to perform substantially gainful employment due to the service-connected disabilities.  It is correct, as the RO noted, that the Veteran had a long career with the Post Office, and that it is noted he retired, without evidence of concessions due to his disabilities.  The question at hand, however, is not why he left his last job, but whether he now has the physical and mental capabilities to obtain and retain employment.  

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and PTSD are shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities is granted.


ORDER

Restoration of the 40 percent rating for service-connected diabetes mellitus, type II is granted effective October 15, 2010, subject to the laws and regulations governing payment of monetary benefits.

A total rating based on individual unemployability by reason of service-connected disabilities is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


